Citation Nr: 0824698	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  94-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis, residual of a meniscectomy.

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability, from June 22, 1992 to October 4, 1995.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability from December 1, 1995.

5.  Entitlement to an effective date earlier than June 22, 
1992 for the assignment of a 20 percent evaluation for 
service-connected left knee instability.




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Washington, 
D.C., and Baltimore, Maryland.  

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in November 2007.  The record 
was kept open to allow the veteran to submit additional 
evidence after the hearing.  He submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ) at the time of his hearing.

The veteran submitted additional evidence and statements that 
were received at the Board in November and December 2007.  In 
light of the veteran's waiver, the evidence will be 
considered by the Board in its appellate review.


The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran submitted a claim for an increased evaluation 
for his service-connected left knee disability in December 
1982.  The claim was denied that same month.  He appealed.  
His claim was denied by the Board in June 1984.

2.  The veteran did not submit another claim for an increased 
evaluation until the current claim was received on June 22, 
1992.  

3.  The veteran's left knee arthritis is manifested by x-ray 
evidence of arthritis and a noncompensable level of 
limitation of flexion.  There is no limitation of extension.  

4.  The veteran's left knee instability is manifested by 
complaints of pain and swelling, with objective evidence of 
mild to moderate instability for the period from June 22, 
1992, to October 4, 1995.  

4.  The veteran's left knee instability is manifested by 
subjective complaints of pain and occasional swelling, with 
no objective evidence of instability from December 1, 1995.

5.  There is no basis to establish an effective date earlier 
than June 22, 1992, for a 20 percent evaluation for left knee 
instability.  That date is the earliest date that an increase 
in disability was factually ascertainable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis, residual of a meniscectomy, have not 
been met. 38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).

2.  The criteria for a disability evaluation in excess of 20 
percent for instability of the left knee, for the period from 
June 22, 1992, to October 4, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 7105; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 
4.71a, Diagnostic Codes 5256, 5257, 5262 (2007).

3.  The criteria for a disability evaluation in excess of 10 
percent for instability of the left knee, for the period from 
December 1, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
7105; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71, 4.71a, Diagnostic 
Codes 5257, 5258 (2007).

4.  The criteria for an effective date prior to June 22, 
1992, for a 20 percent disability evaluation for left knee 
instability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from February 1964 to March 
1968.  He suffered an injury to his left knee in a jeep 
accident in June 1966.  He was initially treated with 
conservative therapy.  He later underwent a total left medial 
meniscectomy in August 1966.  The veteran was seen for 
follow-up and physical therapy after his surgery.  His 
February 1968 separation physical examination noted that 
there was a scar on the medial aspect of the left knee and 
that the veteran had minimal tenderness on movement.  

The veteran sought service connection for a left knee 
disability in June 1968.  He was afforded a VA orthopedic 
examination in August 1968.  He was said to have a normal 
station and gait.  He was able to walk on his tiptoes and 
heels.  He was limited in his ability to squat.  The examiner 
said there was a full range of motion for the left knee.  
Both legs were measured to have the same circumference at the 
thigh, and knee, but a one-half inch difference, smaller, in 
the left calf.  The left knee was said to be stable in 
lateral projections but demonstrated mild anteroposterior 
instability.  An x-ray of the left knee was interpreted to 
show no arthritic or bony changes.  The diagnosis was 
postoperative residuals, medial meniscectomy of the left 
knee.  The residuals were identified as mild instability, 
limitation of squatting, and mild atrophy of the left calf.  

The veteran was granted service connection for postoperative 
residuals of a left knee medial meniscectomy, with mild 
instability, in October 1968.  He was awarded a 10 percent 
disability evaluation.  His disability was evaluated under 
Diagnostic Code 5259 for disabilities involving removal of 
semilunar cartilage that was symptomatic.  The 10 percent 
evaluation was, and is, the highest schedular evaluation 
available under Diagnostic Code 5259.

The veteran submitted a claim for an increased evaluation for 
his left knee disability in December 1982.  He reported he 
was seen by a VA physician in December 1982.  He said he was 
told he had arthritis.  The veteran was afforded a VA 
examination in May 1983.  He provided extensive comments on 
the VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, dated in May 1983.  He reported that 
his left knee began to cause him problems in November 1982.  
He said that he experienced pain, stiffness, and inability to 
move freely.  He said his symptoms continued to get worse and 
that in December 1982 and January 1983 he had to go to VA for 
treatment.  He said he was told he did not require surgery 
but that he did have arthritis.  He said he had been taking 
Naprosyn until April 1983 when he was told by a VA doctor to 
stop.  He said the pain, stiffness, and immobility had 
returned but not as bad as it was in December 1982 and 
January 1983.  

The examiner said that the left knee was slightly larger than 
the left knee.  The veteran was said to have normal flexion, 
given as 130 degrees.  The collateral and anterior cruciate 
ligaments were said to be tight but the posterior cruciate 
ligament was said to "seem" to be slightly lax.  There was 
no redness or edema.  There was no crepitus.  An x-ray of the 
left knee was said to show narrowing of the joint space and 
degenerative changes.  The examiner's diagnosis was history 
of meniscectomy of the left knee in 1966 with residual 
degenerative joint disease (DJD).  

Associated with the claims folder are VA outpatient records 
for January and February 1983.  The records show the veteran 
was seen for complaints of left knee pain in January 1983.  
The entry noted that x-rays showed evidence of degenerative 
changes with calcified medial collateral ligament and 
spurring of the patella.  The assessment was post-traumatic 
osteoarthritis.  A February 1983 orthopedic consult noted the 
veteran's history of surgery and intermittent pain and 
swelling since then.  An increase in symptoms was noted since 
December 1982.  He reported that he experienced occasional 
pain when walking that presented suddenly.  There was no 
locking or instability.  The impression was questionable 
patellar femoral pain and questionable infrapatellar 
bursitis.  

The RO denied the veteran's claim for an increased evaluation 
in June 1983.  He disagreed with the denial and perfected his 
appeal in September 1983.  The veteran expressed concern that 
the RO did not have all of his records and pointed to his 
being seen in December 1982 and April 1983.  He also said 
that he missed two interviews for jobs because he could 
barely walk.  He said he wanted to be considered for 
vocational rehabilitation.  

The veteran testified at a Board hearing in May 1984.  
Although the transcript is not of record, a June 1984 Board 
decision reported that the veteran's testimony was summarized 
in the contentions section of the decision.  Those 
contentions were as previously noted, the veteran felt there 
were missing treatment records, his left knee had adversely 
impacted his earning capacity, and that the May 1983 VA 
examination was inadequate.  The Board considered the 
veteran's claim and reviewed the rating criteria for several 
diagnostic codes pertaining to disabilities of the knee.  The 
Board concluded that the evidence did not support an 
increased evaluation.  

A copy of the Board's decision was mailed to the veteran at 
his address in Maryland.  There is no indication that the 
copy of the decision was returned or was undelivered.  

A thorough review of the claims folder shows that the veteran 
did not submit a claim for an increase in his left knee 
disability at any time between the Board decision of June 
1984 and the date his current claim was received on June 22, 
1992.  The veteran sought copies of his medical records in 
October 1984.  He was seeking to establish his handicap 
status with the Maryland Department of Motor Vehicles.  Other 
correspondence related to stopping his direct deposit and VA 
issuing him a certificate of eligibility regarding job 
training.  

As noted, the veteran's current claim for an increased 
evaluation for his service-connected left knee disability was 
received on June 22, 1992.  The veteran included copies of 
disabled driver parking permits that were issued by the State 
of Maryland that covered a period from January 1985 to 
January 1989, and two others with one expiring in January 
1991, and the other in February 1993.  He did not provide any 
medical records or assessments that were used to obtain the 
permits.

The veteran also provided a multi-page statement regarding 
his claim.  He noted that he currently was evaluated as 10 
percent disabled.  He said he wanted a 20 percent evaluation 
retroactive to December 1982.  He also said that he wanted a 
100 percent evaluation for December 1982, January 1983, and 
June 1983 because his condition was so severe that he could 
not walk without crutches.  As a result, he missed out on job 
interviews.  He also said he wanted an extension of his time 
to use vocational rehabilitation benefits.  He said that the 
Board decision of June 1984 ignored this last issue.  The 
veteran referred to VA treatment records for the period from 
1983 to 1984.  

The veteran also expressed his disagreement with the Board 
decision of June 1984.  He pointed to several areas of the 
decision that he felt were deficient.  He provided comments 
on the rating criteria for several of the diagnostic codes 
used to evaluate knee disabilities.  

The RO wrote to the veteran in June 1992.  He was asked to 
provide information on sources of evidence, especially 
treatment records, that could be obtained in support of his 
claim.  There is a Report of Contact, dated August 11, 1992, 
wherein the veteran reported that all medical information was 
contained in his claim of June 1992.  

Treatment records were obtained from L. H. Dennis, M.D., for 
the period from May 1991 to December 1992.  The records show 
that the veteran took Naprosyn for his complaints of knee 
pain, described as arthritis.  He was evaluated for his knee 
pain in December 1992.  There was no effusion, tenderness, or 
redness.  An x-ray report showed an old un-united chip 
fracture involving the medial condyle of the left tibia and a 
slight irregularity of the intercondyloid eminence.  The 
latter defect was felt to probably be from previous surgery.

The RO requested records from B. E. Bronheim, M.D., a 
psychiatrist.  His treatment records were requested on 
several occasions over the pendency of this appeal; however, 
Dr. Bronheim never provided any records, only statements 
regarding treatment provided to the veteran.  The veteran 
testified in 2007 that he did not believe Dr. Bronheim took 
any notes during the visits that took place during the 
pendency of the claim.

Dr. Bronheim provided a letter in February 1993.  He said he 
had seen the veteran in psychotherapy intermittently since 
April 1984.  He said that he wrote prescriptions for the 
veteran's left knee from 1987 to 1991.  He said the veteran 
was on Naprosyn at that time although the pain and swelling 
were still present.  

The veteran's claim for an increased evaluation was denied in 
June 1993.  He perfected his appeal of that denial in April 
1994.

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, that was received on May 19, 
1994.  He listed two psychiatric disorders, major depression, 
and obsessive compulsive disorder, as the disorders involved.  
He provided evidence regarding his receipt of Social Security 
Administration (SSA) Supplemental Security Income (SSI) 
benefits.  The SSA evidence consisted of an award letter from 
October 1991.  The letter said that it was determined that 
his disability began in September 1983.  The letter further 
noted he filed his application for benefits in November 1990 
and that his payments would begin in November 1989.  

The veteran also submitted another statement from Dr. 
Bronheim, dated in May 1994.  Dr. Bronheim said he had 
treated the veteran, intermittently, since 1984.  He said 
that the veteran had not been able to hold a job during that 
time or get along with anyone on or off the job for any 
sustained time.  He said the veteran was unable to work due 
to his obsessiveness, major depression, and distrust of the 
world around him.  

Dr. Bronheim included copies of SSA records he completed as 
part of the veteran's application for benefits from SSA in 
February 1991 and August 1993.  He provided diagnoses of 
major depression and obsessive-compulsive personality 
disorder in 1991.  In 1993 he said the veteran had 
depression, low self-esteem that was partially secondary to 
service experiences, and obsessive-compulsive disorder (OCD) 
and this was the cause of his inability to work.  

The RO granted the veteran entitlement to nonservice-
connected disability pension benefits in August 1994.  The 
veteran's May 1994 submission was not treated as a claim for 
disability compensation.

The veteran was afforded a VA examination in July 1994.  The 
veteran complained of periodic pain in his left knee, 
especially toward the evening.  He said he would also have 
swelling of the left knee.  The examiner said there was no 
effusion or tenderness over the left knee joint.  He said 
that there was full flexion at 110 degrees and extension to 
180 degrees.  The left knee joint was said to be stable.  The 
diagnoses were status post left knee injury in 1966, status 
post left knee medial meniscectomy in August 1966, and DJD of 
the left knee, probably secondary to the knee injury of 1966.

The veteran submitted a statement in March 1995.  He 
continued to express his disagreement with his 10 percent 
disability evaluation.  He cited to several provisions of the 
regulations used to evaluate musculoskeletal disabilities in 
support of his claim.  He again referred to VA treatment 
records from 1982, 1983, and 1984 as supportive of an 
increase.  

The veteran submitted another statement in March 1995.  This 
was in response to his request for a hearing.  The veteran 
noted that he had filed a claim in December 1982 and "lost" 
in 1984.  He noted his current claim in 1992.  

The veteran testified at a hearing at the RO in July 1995.  
The veteran expressed his dissatisfaction with the VA 
examination of July 1994.  He said the physician was not an 
orthopedic specialist.  He disputed the finding that he had 
no instability of the knee.  The veteran also testified that 
he had swelling of the knee that would come in cycles.  He 
said it would happen once or twice a month for two to three, 
sometimes four days.  He also said he had occasional giving 
way.  

The veteran submitted treatment records from E. A. Rankin, 
M.D., dated in June and August 1995, in September 1995.  The 
June entry noted that the veteran complained of worsening 
pain.  The August 1995 evaluation noted that there was full 
extension.  There was some crepitation with flexion and range 
of motion.  The knee was stable to ligamentous examination 
except in approximately 20 degrees flexion.  Mild to moderate 
lateral laxity was noted.  Dr. Rankin said that x-rays showed 
a mild decrease in the medial compartment with slight tibial 
spine spurring and patellofemoral spurring.  Arthroscopic 
surgery was recommended.  

The veteran submitted a copy of an October 1995 operative 
report in February 1996.  The report shows that Dr. Rankin 
performed arthroscopic debridement of the left knee.  The 
postoperative diagnoses were postoperative open medial 
meniscectomy in 1966, anterior cruciate deficiency, and 
osteoarthritis of the left knee.  

The RO issued a rating decision to grant the veteran a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
his left knee disability in May 1996.  The veteran was 
granted a 100 percent from the date of surgery, October 5, 
1995, through November 30, 1995.  His original 10 percent 
evaluation was effective from December 1, 1995.  The 
disability was still evaluated under Diagnostic Code 5259.

The veteran submitted a statement that disputed the rating 
decision in May 1996.  He contended that he was entitled to 
an increased evaluation and pointed to his need for surgery 
as evidence that his left knee disability had to be more 
severe than the 10 percent evaluation assigned prior to the 
surgery.  

The veteran's representative submitted a statement that 
listed the veteran's issues in October 1997.  They included 
the veteran seeking a 20 percent evaluation for his left knee 
from December 1982 to September 1995, a 100 percent 
evaluation for the months of December 1982, January 1983, and 
June 1983 under 38 C.F.R. § 4.30, and an extension of his 
vocational rehabilitation eligibility.

The RO issued a rating decision to address the claim for a 
100 percent evaluation in October 1997.  The RO cited to VA 
treatment records in January and February 1983 and the 
results of the VA examination of May 1983 in denying the 
claim.  The veteran was provided notice of the denial in 
November 1997.  There is no indication in the claims folder 
that he appealed the decision.  

The veteran submitted a statement in June 1999.  He listed 
the same three issues that were presented by his 
representative in October 1997.  He also said that he 
believed he was entitled to a disability evaluation in excess 
of 20 percent for the period prior to September 1995.  

The Board remanded the case for additional development in 
December 1999.  The Board referred the issue regarding 
extension of eligibility for vocational rehabilitation for 
further development.  The Board also noted that the veteran's 
claim for a 100 percent evaluation under 38 C.F.R. § 4.30 was 
adjudicated in October 1997.  However, the veteran appeared 
to want to reopen the claim.  That issue was also referred to 
the RO.  

The RO wrote to the veteran in January 2000.  He was asked to 
provide information on any other source of evidence that 
could be obtained to support his claim.  He was asked to 
provide the necessary authorizations to allow the RO to 
obtain the records.  He was also told he could provide the 
evidence.  

The RO issued a rating decision that again denied the veteran 
a temporary 100 percent evaluation under 38 C.F.R. § 4.30 in 
May 2000.  The rating decision reviewed the veteran's several 
statements as to why he believed the evidence supported such 
an evaluation.  The RO specifically denied the temporary 
evaluation for December 1982 to February 1983.  Notice of the 
rating action was provided that same month.  

The veteran testified at an RO hearing in May 2000.  The 
veteran's representative stated that the veteran sought an 
increased evaluation for his left knee disability.  He cited 
to a VA General Counsel opinion [VAOPGCPREC 23-97] that 
allowed for separate evaluations for arthritis of the knee 
and instability.  The veteran said that he believed VA had a 
different idea of what the issues involved were than he did.  
He said that he was seeking a total rating for the months of 
December 1982, January 1983, and June 1983 because his left 
knee was so swollen that he could not get a pair of pants on.  
As a result he missed out on job interviews.  He also said 
that he had requested a 20 percent evaluation retroactive to 
December 1982.  He acknowledged that his appeal for his 
December 1982 claim was denied.  He said he submitted his 
current claim in June 1992.  The veteran said he was not 
certain of how far back his disability evaluation could go 
but would like it back to 1982.  The hearing officer 
clarified that he only had jurisdiction to address the 
increased evaluation for the left knee issue.  He could not 
address the temporary total ratings or vocational 
rehabilitation issues raised by the veteran.  The hearing 
officer noted the prior rating decision on the temporary 
total rating issue and advised the veteran that he must 
submit a notice of disagreement (NOD) with that determination 
if he wanted to appeal.  

The veteran testified that his disability clearly warranted 
more than a 10 percent evaluation, especially prior to 
surgery.  He stated that the fact he required surgery to 
repair his knee was indicative of a more severe disability.  
The veteran further testified that his left knee had been 
much improved since his surgery in October 1995.  He said he 
had experienced an occasional giving way of his knee.  The 
hearing officer explained why the veteran received his 100 
percent evaluation for the period following his surgery to 
allow for convalescence.  The veteran responded that he 
should have that evaluation from December 1982.  The hearing 
officer also explained to the veteran that a disability may 
worsen but a veteran does not receive an increased evaluation 
for the worsening until there is a claim filed.  The veteran 
responded that he did file a claim in December 1982.  In 
regard to current symptoms the veteran stated that his knee 
was so much better after his surgery but he felt he was 
entitled to an increased evaluation for his knee for the 
period of his claim prior to the surgery.  The veteran's 
representative stated that the veteran was seeking a 20 
percent evaluation from the date of the claim until the date 
of the surgery.  

The veteran was afforded a VA examination in June 2000.  It 
was noted that the veteran had been unemployed as a result of 
a psychiatric disability since 1990.  His history of surgery 
in service was noted.  The veteran reported having pain and 
difficulty in using his knee until his surgery in October 
1995.  The examiner reviewed the operative report.  He said 
the veteran reported that he seemed to get along fairly well 
since the surgery.  The left knee would give him trouble if 
he had to do heavy lifting or vigorous running.  This was 
described as mainly pain and discomfort.  

The examiner said the veteran had flexion to 140 degrees.  He 
did not report on the extent of extension but extension was 
said to be quite smooth with no grinding.  There was no 
evidence of any pain on extension or flexion.  There was some 
laxity in the anterior-posterior dimension.  An x-ray of the 
left knee was interpreted to show small 
calcifications/ossifications in the soft tissues medially 
adjacent to the distal end of the femur and proximal end of 
the tibia and were said to be mostly likely related to 
previous trauma, dystrophic changes, or possibly small 
avulsive injuries.  Degenerative findings were said to be 
otherwise mild relative to the veteran's age.  The assessment 
was chronic internal derangement and DJD of the left knee.  

The hearing officer issued a decision in July 2000.  The 
veteran was awarded a 20 percent disability evaluation from 
the date of his claim, June 22, 1992, to October 4, 1995, 
when the temporary 100 percent evaluation became effective.  
His 10 percent disability evaluation was retained from 
December 1, 1995.  The hearing officer also changed the 
diagnostic code to 5257, which is used to evaluate 
disabilities of the knee that involve recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a.  

The veteran submitted a statement in response in October 
2000.  He stated that he still wanted a 20 percent evaluation 
for the period from December 1982 to June 1992, except for 
December 1982, January 1983, and June 1983, when he should 
receive a higher evaluation because he couldn't work.  

The Board notes that the veteran was notified regarding his 
vocational rehabilitation issue in January 2001.  A VA 
counseling psychologist informed him that such a program was 
to prepare participants for entry level employment and that 
it was assumed that veterans participating in the program 
have an intent to enter into stable, entry level employment.  
It was further noted that he was held to be totally disabled 
by the SSA.  Thus, it was determined that it was not in the 
veteran's best interest, at that time, for him to apply for 
service.  He was advised that he could apply at a later date 
if he wanted to.  

The veteran had a conference with the RO Decision Review 
Officer (DRO) in March 2001.  The veteran advised that his 
vocational rehabilitation issue had been satisfied.  He 
repeated his contention of entitlement to a higher evaluation 
for his left knee disability from December 1982 to June 1992.  
He said he was seen as an outpatient in December 1982.  He 
felt he had claimed this increased evaluation all along and 
that his claim had not been addressed.  The DRO reported that 
the veteran said he was satisfied with his current 10 percent 
evaluation for his left knee disability.  

The veteran was afforded a VA orthopedic examination in July 
2001.  The veteran provided a history of a left knee injury 
in service in 1966.  He also listed his post-service 
employment.  He said he stopped working in 1982 because of 
major depression.  The examiner noted the veteran's knee 
surgery in October 1995.  He said the veteran reported that 
his left knee had done well since the surgery.  The veteran 
only had occasional pain.  His knee did not give way and when 
he did walk he was able to walk a mile up to three times a 
week.  He did not engage in physical activity because of his 
depression.  The veteran said he had not been seen or 
evaluated by an orthopedic surgeon since October 1995.  He 
had not received any prescribed medications, steroid 
injections, or therapy.  Despite this, the veteran also 
reported that he took Naprosyn twice a day.  

The examiner reported the veteran was able to do a full 
squat.  He had motor strength for the left leg of 5/5.  He 
was said to have a full range of motion for both knees of 
flexion to 135 degrees and extension to 0 degrees.  There was 
no laxity, no joint line tenderness or effusion present.  
There was a slight crepitation felt on the range of motion.  
An x-ray of the left knee was said to show no significant 
change since the x-ray of June 2000.  The examiner said that 
the veteran's allegation of limitation of the left knee due 
to pain or weakness was not credible.  He said this was not 
supported by any recent treatment records.  He again noted 
the veteran's report of a lack of treatment and no giving way 
of the knee since 1995.

Associated with the claims folder are VA treatment records 
from the VA medical center in Washington for the years 1983 
to 1984.  The veteran was evaluated by orthopedics to 
determine any limitations for an exercise program in December 
1983.  There was no evidence of effusion, pain or laxity on 
valgus/varus stress.  The examiner said there was probably 
some ACL laxity.  The veteran was prescribed Naprosyn and 
recommended to be seen by physical therapy.  The veteran was 
seen for a complaint of occasional swelling associated with 
aching pain in March 1984.  

Also associated with the claims folder are additional VA 
treatment records for the period of January 2000 to June 
2001.  There were no treatment entries pertaining to the 
veteran's left knee.  One entry, from May 2000, noted that 
the veteran had a growth on his left hand and that surgical 
removal was recommended.  The entry further noted that the 
veteran wished to forgo surgery for the growth until the end 
of softball season.  

An addendum to the July 2001 VA examination was provided in 
December 2001.  The physician reviewed the medical evidence, 
to include the x-ray and examination reports from July 2001.  
The physician stated that there was no functional loss in the 
left knee due to weakened movement, excess fatigability, 
incoordination or pain on examination.  The physician said 
that the description of pain given by the veteran was not 
supported by adequate pathology or visible behavior during 
the examination.  The physician pointed to a normal range of 
motion and no pain on motion as described in the examination 
report.

The veteran was afforded a VA examination in March 2005.  The 
veteran's history of injury, surgery in October 1995, and 
subsequent course was noted.  The examiner noted that the 
veteran had done well since his surgery except for mild 
discomfort on activity that was eased by rest.  The veteran 
still used Naprosyn for relief.  The examiner further noted 
that the veteran was not concerned about his current 
situation but about his symptoms in the years between 1982 
and 1995.  The examiner reported that there was no swelling, 
fluid, heat, erythema, or tenderness of the left knee.  There 
was mild-to-moderate crepitus on flexion and extension.  
There was no subluxation, contracture, laxity, or 
instability.  The McMurray sign was negative and Lachman's 
test was mildly positive.  The anterior and posterior drawer 
signs were negative.  The examiner reported that there was a 
range of motion from 0 to 135 degrees.  

The examiner also said the veteran arose and stood normally.  
His gait was said to be independent with a mild limp to the 
left.  He was able to squat with mild difficulty.  The 
examiner said that x-rays showed medial calcification and 
mild degenerative changes.  The diagnosis was mild DJD of the 
left knee.  The examiner also stated that there was no 
evidence of weakened movement excessive fatigability, or 
incoordination.  There was no evidence of a decrease in the 
range of motion due to pain during exacerbations or 
repetitive activity.  The examiner said the veteran reported 
two to three flare-ups per month that were mild in severity 
and duration.  The veteran was also noted to be able to 
perform his activities of daily living.  

The RO wrote to the veteran in November 2005.  In particular, 
he was asked to identify any claim for an increased 
evaluation that he made between the date of the Board 
decision in June 1984 and receipt of his current claim in 
June 1992.  

The veteran appeared at an informal DRO conference in 
December 2005.  He repeated his contention that he sought 
treatment for his left knee in December 1982.  He said he 
asked for an increase shortly thereafter.  He said he became 
depressed in the 1980's and was unable to pursue his appeal.  
The veteran said he currently experienced creaking and rare 
swelling of his knee.  It did not lock but did give out when 
he would attempt to run or do other vigorous activity.  He 
also said that he had pain and that movement felt uneven, 
bumpy at times.  

The RO issued a rating decision in December 2005.  The RO 
granted a separate 10 percent disability evaluation for the 
veteran's arthritis and painful motion of the left knee.  The 
10 percent evaluation was made effective from the date of the 
claim, June 22, 1992.  The veteran's disability evaluation 
for his instability of the left knee remained unchanged, 20 
percent from June 22, 1992, to October 4, 1995, and 10 
percent from December 1, 1995.

The veteran submitted a statement wherein he repeated his 
contention that he believed he was entitled to a 20 percent 
disability evaluation for his left knee from December 1982 to 
June 1992.  He acknowledged he had been informed that he 
could not receive such an evaluation.  He stated that he was 
limited because he was unable to keep up with the filing 
deadlines that he believed was related to his depression.  
The veteran was implying he was limited in his ability to 
follow up on his June 1984 Board decision.

VA records for the period from January 1977 to July 1983 were 
associated with the claims folder in May 2006.  The records 
contain an orthopedic clinic entry where the veteran was seen 
for follow-up on his left patellofemoral pain.  The entry 
noted he had rare pain with Naprosyn.  There was a full range 
of motion with no tenderness and no ligamentous instability.  
The impression was that he was doing well and to return to 
the clinic as needed.  

Associated with the claims folder are treatment records from 
Fort Lincoln Family Medicine Center for the period from 
December 1993 to April 1998.  The veteran was seen in 
December 1993 for complaints of occasional knee pain.  He was 
noted to have taken Naprosyn for years.  In June 1995 he was 
seen for worsening of left knee pain over the last two weeks.  
He reported that his knee would give out and he had a 
constant dull pain that was relieved with Naprosyn.  The left 
knee was reported as stable in all dimensions.  There was 
mild crepitus with back pressure on the patella.  There was a 
decreased ability for full flexion.  The veteran was referred 
to Dr. Rankin for further evaluation.  There was a duplicate 
copy of the October 1995 operative report.

The veteran testified at a Central Office hearing in November 
2007.  He began by noting that he had received a combined 30 
percent disability evaluation from June 1992 to his surgery 
in October 1995 and then a combined 20 percent evaluation for 
his left knee disability beginning in December 1995.  He said 
he was fine with those evaluations.  His concern was that he 
believed he did not keep the appeal process going in 1984.  
He also believed that his psychiatric condition hampered his 
ability to appeal his earlier claim.  He testified that he 
should have a higher evaluation in the years from 1982 to 
1992.  The veteran further testified that his left knee was 
swollen in 1982 and he went for treatment from VA.  He said 
it was so swollen he could not wear pants and had to wear 
shorts.  He said he had to decline job offers from Hertz to 
drive trucks in December 1982, January 1983, and June 1983.  

The veteran made repeated statements about how well his left 
knee was following his surgery in October 1995.  The veteran 
said he was no longer seeking a 100 percent evaluation for 
the three periods he had identified in December 1982, January 
1983, and June 1983.  However, he believed he was still 
"owed" something for his knee for those times.  

The veteran submitted a waiver of consideration of evidence 
by the agency of original jurisdiction (AOJ) for evidence 
submitted after the hearing in November 2007.  His first 
submission was received in November 2007.  It included VA 
treatment records for the period from November 2005 to 
November 2007.  However, there was no treatment provided for 
complaints involving the veteran's left knee.  There was also 
a November 2007 statement from Dr. Bronheim, along with 
duplicate copies of prior submissions from him.  The records 
were not pertinent to the veteran's left knee claim.  

The veteran also stated that he had not received a copy of a 
remand from the Board dated July 19, 1993.  The Board notes 
that there is no remand or decision of record from the Board 
with that date.  There is a Board decision of June 1984 and a 
Board remand of December 1999 associated with the claims 
folder.  The veteran was sent copies of both in the past.  

The veteran submitted additional materials, also covered by 
the waiver he submitted in November 2007, that were received 
in December 2007.  The materials were duplicative of evidence 
already of record.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran has received staged ratings in this case.  As 
noted he was initially service-connected for one disability 
of the left knee, evaluated at 10 percent and rated under 
Diagnostic Code 5259.  This disability evaluation was 
increased to 20 percent, effective from the date of the 
claim, and then reduced to 10 percent after a period for a 
convalescence evaluation.  The diagnostic code was changed to 
5257.  He was later granted service connection for a separate 
left knee disability that was made effective from the date of 
claim in June 1992.  The diagnostic codes used were 5260-
5010.  That 10 percent evaluation has remained in effect 
throughout the claim.

There are several diagnostic codes used to evaluate knee 
disabilities, and potentially applicable to establish 
increased evaluations for the veteran's several left knee 
disabilities.  The Board will discuss those diagnostic codes 
that would provide for an evaluation in excess of 10 percent.  
All are found at 38 C.F.R. § 4.71a (2007).

Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
not compensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is assignable for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 pertains to disabilities involving 
ankylosis of the knee.  Under Diagnostic Code 5257 a 10 
percent evaluation is provided where there is a slight 
impairment involving recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted where 
there is a moderate impairment.  Finally, a 30 percent 
evaluation is for consideration where the impairment is found 
to be severe.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

Limitation of motion of the knee joint is evaluated under 
Diagnostic Code 5260, for limitation of flexion, and 
Diagnostic Code 5261, for limitation of extension.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  A 30 percent rating is 
applicable where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension is limited to 5 degrees. A 10 percent rating 
is assigned when extension of the knee is limited to 10 
degrees.  A 20 percent rating is applicable when extension is 
limited to 15 degrees.  A 30 percent rating is warranted 
where extension is limited to 20 degrees.  Finally, a 40 
percent rating is assigned when extension is limited to 30 
degrees.  38 C.F.R. § 4.71a. 

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2007).  In 
addition, separate ratings may be granted based on limitation 
of flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-04.

Finally, Diagnostic Code 5262 is used to evaluate impairments 
of the tibia and fibula.  

At the outset, the Board notes that there is no evidence 
ankylosis or an impairment of the tibia or fibula to warrant 
consideration of either Diagnostic Code 5256 or 5262.  Thus 
there is no basis to warrant an increased evaluation, under 
either diagnosis code, at any time during the pendency of the 
current appeal for either the veteran's arthritis or 
instability evaluations.

Increased Evaluation for Left Knee Arthritis

The veteran was granted a separate 10 percent evaluation for 
arthritis of the left knee because of x-ray evidence of 
arthritis and evidence of painful motion.  See Diagnostic 
Codes 5010-5260.  This separate rating is in accordance with 
VAOPGCPRECs 23-97, 9-98.  The evidence of record does not 
demonstrate a compensable loss of motion for either flexion 
or extension.  The several VA examinations of record, as well 
as treatment records, do not show the veteran to have flexion 
limited to 30 degrees or less, or extension limited to 15 
degrees or less, to warrant a 20 percent evaluation for 
either limitation of flexion or extension.  There is no basis 
to establish an increased evaluation for the veteran's left 
knee arthritis, with limitation of motion, at any time during 
the pendency of the appeal under either Diagnostic Code 5260 
or Diagnostic Code 5261.

Moreover, there is no basis to establish a separate 
disability evaluation for limitation of extension under 
VAOPGCPREC 9-04.  The evidence of record demonstrates some 
limitation of flexion but there is no objective evidence of a 
limitation of extension, or painful motion of extension, that 
would justify a separate disability evaluation as per the 
General Counsel opinion.

The claim for an evaluation in excess of 10 percent for 
arthritis of the left knee is denied.

Evaluation in Excess of 20 Percent for Left Knee Instability
From June 22, 1992, to October 4, 1995

The evidence of record establishes that the veteran began to 
experience an increase in his symptoms in the period from 
June 1992 to October 1995.  The objective evidence of record 
does not demonstrate that the veteran experienced severe 
recurrent subluxation or lateral instability to warrant a 30 
percent evaluation under Diagnostic Code 5257.  His primary 
complaint was of increased pain with use and swelling.  In 
fact, he was noted to have little to no instability at his 
1994 VA examination, as well as in outpatient records, to 
include an August 1995 evaluation by Dr. Rankin just prior to 
the veteran's surgery.  His instability was described as mild 
to moderate.  The claim for a disability evaluation in excess 
of 20 percent for instability of the left knee, for the 
period from June 22, 1992, to October 4, 1995, is denied.  

Evaluation in Excess of 10 Percent for Left Knee Instability
From December 1, 1995

The veteran was given a temporary 100 percent evaluation from 
the time of his surgery, October 5, 1995, to November 30, 
1995.  After that, his original 10 percent evaluation was 
continued.  The veteran was previously evaluated under 
Diagnostic Code 5259 which provides for a 10 percent 
evaluation for symptomatic removal of semilunar cartilage.  
This is the maximum schedular evaluation for that diagnostic 
code.  The diagnostic code was changed to 5257 by the rating 
decision of December 2005.  The change to Diagnostic Code 
5257 is appropriate as this code allowed for a rating higher 
than the maximum 10 percent provided by Diagnostic Coe 5259.  
In addition, the evidence did not show residuals of cartilage 
removal other than the symptoms attributable to arthritis 
which are rated under Diagnostic Codes 5010-5260.

The evidence does not support an increased evaluation for 
moderate or severe recurrent subluxation or lateral 
instability at any time from December 1, 1995.  The veteran 
has submitted numerous written statements, and provided 
testimony at informal and formal hearings about how much 
improved his left knee was after his surgery in October 1995.  
He still had complaints of pain, especially with vigorous 
activity.  He continued to take Naprosyn.  However, there is 
no objective evidence to demonstrate subluxation or 
instability, particularly at a moderate or severe level, 
during the period after December 1, 1995.  This is supported 
by the several VA examination reports and treatment records 
that have addressed the veteran's left knee status since his 
surgery in October 1995.  

The Board has considered the possible application of 
Diagnostic Code 5258 but the evidence does not support such a 
grant.  There is no evidence of problems with the cartilage 
in the veteran's left knee, after his October 1995 surgery, 
that would warrant a 20 percent disability evaluation under 
this diagnostic code.  There is no objective evidence of 
locking or effusion in the joint.  Moreover, he does not make 
such a contention.  He does complain of occasional pain.  The 
claim for an evaluation in excess of 10 percent for 
instability of the left knee from December 1, 1995, is 
denied.

In this case, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  
See 38 C.F.R. § 4.71a; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

The results of the several VA examinations and the evidence 
in the other medical records associated with the claims 
folder do not reflect findings consistent with any of the 
above factors.  In fact, several of the VA examination 
reports contain specific comments as to the absence of any of 
the DeLuca factors.  

The veteran's left knee disability clearly became more 
symptomatic in the period from June 1992 to October 1995.  
His disability evaluation was increased to 20 percent for 
those symptoms and he was assigned a separate 10 percent 
disability evaluation for arthritis.  He had a combined left 
knee disability evaluation of 30 percent from June 1992 to 
October 1995, and then 20 percent from December 1995 to the 
present.

The veteran's subjective complaints of pain, and instability, 
are compensated for in his staged evaluations and the 
assignment of the separate disability evaluation for 
arthritis.  His symptoms of pain and swelling, with some 
instability, remained consistent prior to his surgery and 
were much improved after the surgery.  The veteran has 
repeatedly stated how much improved his symptoms were after 
his surgery.  There is no objective clinical indication that 
the veteran's symptoms result in functional limitation to a 
degree that would support a rating in excess of the combined 
30 percent evaluation in effect prior to October 1995, or in 
excess of the combined 20 percent in effect after December 
1995.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  There is no evidence of the veteran 
being hospitalized at any time, other than the surgery in 
October 1995, for his service-connected left knee disability.  
He received a temporary 100 percent evaluation for 
approximately two months to address that period of 
convalescence.  He has not worked, due to a psychiatric 
disorder, during the pendency of his current claim.  There is 
no evidence that the manifestations of the left knee 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

Entitlement to an Effective Date Earlier Than
June 22, 1992, for a 20 Percent Evaluation

Generally, the effective date for an increased evaluation is 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).  If, 
however, the claim is filed within one year of the date that 
the evidence shows that an increase in disability has 
occurred, the effective date is the earliest date as of which 
an increase is factually ascertainable (not necessarily the 
date of receipt of the evidence).  See 38 C.F.R. § 
3.400(o)(2) (2007); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997). 

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2007).  

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2007).  

The Board notes that there was no claim from the veteran in 
the years between the Board decision of June 1984 and when 
his current claim for an increased evaluation was received on 
June 22, 1992.  There is no correspondence of record during 
that time that can be reasonably interpreted to raise a 
claim.

The veteran contends that he should receive a higher 
evaluation for his left knee disability in the years between 
1982 and 1992.  He contends that he missed out on job 
interviews because his knee was so swollen he could not wear 
pants.  He also alleges that his left knee symptoms were the 
same over that period of time as when he received his 20 
percent disability evaluation, effective from June 1992.  

The Board notes that VA treatment records for the period from 
January 1977 to March 1984 were associated with the claims 
folder during the course of the current appeal.  However, 
there were no records dated after the Board decision of June 
1984 that could be viewed as an informal claim under 
38 C.F.R. § 3.157(b)(1).  

To the extent that the later added records are considered, 
there is no evidence to support a increase in the veteran's 
left knee disability evaluation prior to June 22, 1992.  The 
entries report complaints of occasional pain; he was noted to 
be doing well in April 1983.  The Board notes that the 
veteran has alleged that his knee was extremely swollen and 
that he missed job interviews because of the condition of his 
left knee.  However, the records for the period from December 
1982 to March 1984, do not support his statements.  

In addition, there is no other medical evidence of record to 
establish that the veteran's left knee disability was such 
that an increased evaluation is for consideration at any time 
in the year prior to his claim of June 1992.  The veteran 
submitted evidence of his being qualified for a handicap 
parking decal; however, he did not include copies of any 
medical records that related to that determination.  

Finally, the veteran submitted a claim for an increased 
evaluation in December 1982.  The Board denied his claim in 
June 1984.  A copy of the decision was sent to his address in 
Maryland.  The veteran now states that he was unable to 
pursue his appeal because of his mental health status at the 
time.

The veteran fully prosecuted his December 1982 claim up to 
the point of the Board decision.  There is no indication in 
the claims folder that he was unable to do so.  There are 
psychiatric records that show he was receiving psychiatric 
treatment and had attempted suicide in early 1984; however, 
none of the records report that he was incompetent, or unable 
to function in pursuit of his claim.  

There was no appeal of the Board decision available to the 
veteran in June 1984.  The only recourse at that time was to 
request a reconsideration of the decision.  He did not.  That 
option is still available to the veteran, as is filing a 
motion for revision of the Board decision on the basis of 
clear and unmistakable error (CUE).  See 38 C.F.R. 
§§ 20.1000, 20.1400-20.1411 (2007).

Upon consideration of all of the evidence of record, the 
Board finds that the veteran was provided with the most 
beneficial effective date, the date of claim.  The evidence 
does not support a finding that an increased evaluation was 
factually ascertainable at any time prior to the date of 
claim, June 22, 1992.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased evaluation for the veteran's left knee 
disability or an effective date earlier than June 22, 1992, 
for his 20 percent evaluation for left knee instability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

In the present case, the veteran's claim was received in June 
1992, more than eight years prior to the enactment of the 
VCAA.  The initial unfavorable rating action took place in 
June 1993.  The RO did write to the veteran regarding 
evidence he should provide or identify in August 1992.  He 
responded that same month that he had no additional evidence.  

The RO later wrote to the veteran in April 2005 and November 
2005.  He was advised that he had to demonstrate that his 
service-connected left knee disability had increased in 
severity.  The veteran was advised on specific types of 
information that could be submitted to support his claim, to 
include medical evidence as well as statements from 
individuals that could provide personal observation of how 
his disability was worse.  The veteran was provided with the 
notice required by Dingess in April 2007.  The notices did 
not, however, set forth the particular rating criteria 
applicable in this case.  

The veteran has not disputed the contents of the VCAA notice 
in this case.  However, a notice error is presumed 
prejudicial to the claimant unless it is demonstrated that 
(1) any defect in notice was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice provided what was 
needed, or (3) that a benefit could not possibly have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d. 
881, 889-891 (Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge of what is required to 
establish an increased evaluation and he has exhibited that 
knowledge throughout his claim.  He has submitted argument 
regarding specific diagnostic codes used to evaluate knee 
disabilities and the rating criteria for those codes.  
Further, he has presented argument as to how his disability 
should be evaluated under the rating criteria.  The veteran 
has also submitted numerous statements regarding effective 
dates and his contentions for why his effective date for his 
20 percent evaluation should be from December 1982.  In 
addition, the veteran was provided instruction on claims, 
disability evaluations and effective dates by the VA hearing 
officer in May 2000.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
submitted numerous statements and items of evidence and 
testified in support of his claim.  See Sanders, 487 F.3d. at 
889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
VA medical records for the period from 1977 to 2007.  The 
veteran was afforded multiple VA examinations since 1992.  He 
has submitted evidence from private sources and identified 
evidence for the RO to obtain on his behalf.  He has 
testified at hearings at the RO as well as participated in 
informal conferences with a DRO.  He was afforded a Central 
Office hearing in November 2007.  The record was kept open 
for the submission of additional evidence and the veteran did 
provide such evidence.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  The Board notes 
that the veteran notified VA, in connection with a claim for 
service connection for a psychiatric disorder, that he was 
awarded SSA benefits effective November 1989 based on his 
November 1990 application and those records have not yet been 
obtained.  However, the veteran has not asserted that the SSA 
records have any relevance to the issues concerning his 
service-connected knee disabilities.  Accordingly, those 
records do not need to be obtained in connection with the 
issues decided herein.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis, residual of a meniscectomy, is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee instability for the period from June 22, 1992, to 
October 4, 1995, is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee instability from December 1, 1995, is denied.

Entitlement to an effective date earlier than June 22, 1992, 
for the assignment of a 20 percent evaluation for service-
connected left knee instability is denied.


REMAND

The veteran submitted a claim for service connection for a 
psychiatric disorder in November 1999.  He included a 
November 1999 statement from Dr. Bronheim who said that the 
veteran's military experiences contributed to the veteran's 
suicide attempt in 1983.  He noted the veteran's actions in 
service that showed him as overly aggressive, difficulty, and 
undisciplined, that he would sleep all day and had very low 
self-esteem.  He said the veteran remained oppositional and 
unable to function well in society to the present [1999].  

Dr. Bronheim submitted several additional statements wherein 
he attributed the veteran's psychiatric disorder, variously 
diagnosed as major depression, and PTSD, as related, at least 
in part, to his military service.  He also stated that he had 
treated the veteran on an intermittent basis since 1984.  Dr. 
Bronheim did not provide a rationale for his opinions.

The veteran was afforded a VA psychiatric examination in 
February 2002 with an addendum to the report added in June 
2002.  The examiner provided Axis I diagnoses of cannabis 
dependence and depression, not otherwise specified (NOS).  
The examiner opined that the depression was not related to 
service.  The examiner did not provide a rationale for his 
opinion.

Associated with the claims folder is a letter from The Center 
for Mental Heath Inc., dated in October 2001.  The letter 
noted that the veteran previously received psychiatric 
treatment at the D.C. Center for Mental Health from November 
1987 to August 1988.  The treatment records were destroyed 
but the agency was able to confirm the dates of treatment.

Also associated with the claims folder is a September 2001 
letter from the Prince George's County, Maryland, Health 
Department.  The letter confirmed that the veteran was seen 
in a mental health clinic from October 1974 to February 1975; 
however, the actual treatment records were destroyed.  

In addition, there are VA records that reflect treatment for 
psychiatric complaints dating back to the early 1980's.  

The veteran has been awarded disability benefits from the 
Social Security Administration (SSA) on the basis of a 
psychiatric disability.  Dr. Bronheim has submitted copies of 
information he provided to SSA in 1991 and 1993.  However, 
the complete SSA records are not associated with the claims 
folder.  They should be obtained.

A July 2003 DRO Conference Report, in pertinent part, states 
that the veteran was to be afforded a VA examination.  The 
report also noted that a Freedom of Information Act request 
would be made and responded to.  

The veteran was scheduled for an examination in September 
2003.  However, he informed the RO that he would not report 
until he was provided copies of medical records he could have 
reviewed by Dr. Bronheim.  A March 2006 supplemental 
statement of the case reflects that the veteran refused to 
cooperate with the examination; however, the veteran, in a 
May 2006 statement, indicated that he did not refuse to 
participate in the examination.  He had not been provided the 
requested items at the time the examination was scheduled.  
He wanted to be rescheduled for his examination.  However, 
the record does not demonstrate that the veteran has been 
scheduled for such examination.  

The evidence establishes that the veteran received 
psychiatric treatment as early as 1974.  He has continued to 
receive treatment since that time.  There is contradictory 
opinion evidence of record as to whether any current 
psychiatric disorder is related to service; neither opinion 
provides a supporting rationale.  

The veteran should be afforded a VA examination to evaluate 
his claim for service connection for an acquired psychiatric 
disorder, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  The SSA should be contacted to obtain 
a copy of any decision for benefits, the 
results of any medical examinations, and 
any other medical records used in the 
evaluation of the veteran's claim.  

3.  The veteran should be contacted and 
requested to provide specific information 
regarding all of his claimed stressors.  
The veteran should include the unit he 
was assigned to, where his unit was 
serving at the time of the alleged 
stressors, and the date to as specific a 
date as possible.  The veteran should be 
advised that if he is not specific in 
describing his stressors, corroboration 
from official sources may not be possible 
and that could adversely affect his 
claim.  

4.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported.  The RO should then prepare a 
request to the U. S. Army and Joint 
Services Records Research Center (JSRCC), 
citing to the veteran's claimed unit, 
events at that unit, and dates.  The 
JSRCC should be asked to provide 
documentation, if available, regarding 
the claimed stressors.  

5.  Following the above, and upon receipt 
of a response from the JSRCC, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The STRs clearly 
show that he was involved in a jeep 
accident, although the severity of the 
accident is not documented.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors 
other than the jeep accident, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.

6.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran currently suffers 
from PTSD or any other psychiatric 
disorder that is related to service.  The 
claims folder should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, should be 
performed as deemed necessary by the 
examiner.  The examination report should 
reflect that the examiner has reviewed 
the pertinent material in the claims 
folder.

If a diagnosis of PTSD is made, the 
examiner should specify: (1) whether an 
alleged stressor found to be corroborated 
by the record, to include the jeep 
accident of 1966, is sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more in-service stressor that has been 
found by the examiner to be sufficient to 
produce PTSD. 

If any psychiatric disorder other than 
PTSD is diagnosed, it should be indicated 
whether it is at least as likely as not 
(i.e., probability of 50 percent or more) 
the diagnosed disorder is related to 
service.  The rationale for the 
examiner's opinions should be set forth 
in detail.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


